LACOMBE, Circuit Judge.
In this case the master’s fees are fixed at §20 for an entire day’s session, (both morning and afternoon;) §10 for a half session; and §5 for each adjournment. As lo lids '.tatter item, it is a desirable practice, always, to pay that fee when the adjournment is had, and it should be paid by the party asking for the adjournment. When the master’s bill is adjusted on this basis, each side should pay, in the first instance, for its own adjournments, and for the costs, charges, expenses, (including stenographer's fees,) and master’s fees for taking its own direct, redirect, cross, or recross examination of any witness' or witnesses. Upon final decree; the sums so paid by the prevailing party may be imposed upon the defeated party.
Am order to such effect will be made.